UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6722


LEROY POPE,

                 Petitioner - Appellant,

          v.

LEROY CARTLEDGE,     Warden   of   the    McCormick    Correctional
Institution,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:10-cv-01416-HFF)


Submitted:    October 18, 2011              Decided:   October 28, 2011


Before AGEE and     DIAZ,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leroy Pope, Appellant Pro Se.      Donald John Zelenka, Deputy
Assistant   Attorney General,   Melody  Jane   Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leroy Pope seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.                                   The order is

not    appealable          unless    a    circuit       justice       or    judge     issues    a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate      of         appealability        will     not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,       a    prisoner      satisfies          this    standard    by

demonstrating         that        reasonable         jurists    would        find    that     the

district       court’s      assessment       of      the    constitutional           claims    is

debatable      or     wrong.         Slack   v.       McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at    484-85.         We    have     independently          reviewed        the     record    and

conclude       that        Pope     has    not       made     the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3